      Case 2:18-cv-02322-JAM-DB Document 12 Filed 06/10/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   CHARLES EDWARD VAN NORT,                           No. 2:18-cv-2322 DB P
12                      Plaintiff,
13          v.                                          ORDER AND FINDINGS AND
                                                        RECOMMENDATIONS
14   M. MARTEL, et al.,
15                      Defendants.
16

17          Plaintiff, a state prisoner proceeding pro se and in forma pauperis, has filed this civil

18   rights action seeking relief under 42 U.S.C. § 1983. The matter was referred to a United States

19   Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On March 10, 2020, plaintiff was directed to file a first amended complaint within thirty

21   days. (ECF No. 8 at 9). At that time, plaintiff was warned that failure to timely file the amended

22   complaint might result in the dismissal of this action for failure to prosecute. (See id. at 9).

23          Plaintiff failed to file an amended complaint. As a result, on April 27, 2020, the

24   undersigned ordered plaintiff to show cause why this action should not be dismissed for failure to

25   prosecute and for failure to obey a court order. (See ECF No. 11). Once again, plaintiff was

26   given thirty days to comply with the court’s order, and he was warned that failure to do so might

27   result in a recommendation that this action be dismissed. (See id. at 2).

28   ////
                                                       1
     Case 2:18-cv-02322-JAM-DB Document 12 Filed 06/10/20 Page 2 of 2

 1           More than thirty days have passed, and plaintiff has failed to file a showing of cause or

 2   respond to the court’s April 27, 2020, order in any way. Accordingly, IT IS HEREBY

 3   ORDERED that the Clerk of Court randomly assign a District Court Judge to this action.

 4           IT IS FURTHER RECOMMENDED that this action be DISMISSED for failure to

 5   prosecute and for failure to obey a court order. See Fed. R. Civ. P. 41(b); see also L.R. 110.

 6           These findings and recommendations are submitted to the United States District Judge

 7   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within thirty days after

 8   being served with these findings and recommendations, plaintiff may file objections with the

 9   court. Such a document should be captioned “Objections to Magistrate Judge’s Findings and

10   Recommendations.” Plaintiff is advised that failure to file objections within the specified time

11   may waive the right to appeal the District Court’s order. Martinez v. Ylst, 951 F.2d 1153 (9th

12   Cir. 1991).

13   Dated: June 9, 2020

14

15

16

17   DLB:13
     DB/ORDERS/ORDERS.PRISONER.CIVIL RIGHTS/vann2322.osc.of&r
18

19

20
21

22

23

24

25

26
27

28
                                                           2
